Name: Council Regulation (EEC) No 1512/76 of 24 June 1976 concluding the Agreement in the form of an Exchange of Letters relating to Article 22 of the cooperation Agreement and Article 15 of the interim Agreement between the European Economic Community and the Republic of Tunisia concerning the import into the Community of bran and sharps originating in Tunisia
 Type: Regulation
 Subject Matter: Africa;  taxation;  European construction;  EU finance;  trade;  foodstuff
 Date Published: nan

 28.6.1976 EN Official Journal of the European Communities L 169/19 COUNCIL REGULATION (EEC) No 1512/76 of 24 June 1976 concluding the Agreement in the form of an exchange of letters relating to Article 22 of the Cooperation Agreement and Article 15 of the Interim Agreement between the European Economic Community and the Republic of Tunisia and concerning the import into the Community of bran and sharps originating in Tunisia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Republic of Tunisia was signed on 25 April 1976; Whereas the Interim Agreement (1) on the advance implementation of the trade provisions of the Cooperation Agreement signed on the same day enters into force on 1 July 1976; Whereas the Agreement in the form of an exchange of letters relating to Article 22 of the Cooperation Agreement and Article 15 of the Interim Agreement between the European Economic Community and the Republic of Tunisia and c6ncerning the import into the Community of bran and sharps originating in Tunisia should be concluded, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters relating to Article 22 of the Cooperation Agreement and Article 15 of the Interim Agreement between the European Economic Community and the Republic of Tunisia and concerning the import into the Community of bran and sharps originating in Tunisia is hereby concluded on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1976. For the Council The President G. THORN (1) OJ No L 141, 28. 5. 1976, p. 195. (2) The date of signature of the Agreement will be published in the Official Journal of the European Communities.